Citation Nr: 0700372	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an acquired eye 
disorder, claimed as blurred vision, to include as secondary 
to the service-connected migraines.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from August 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in September 2005 
for additional development of the record.  

The veteran's appeal initially included the issue of service 
connection for generalized anxiety disorder, with depression, 
but this claim was granted in an April 2006 rating decision.  

In a May 2006 statement, the veteran requested a total 
disability evaluation based upon individual unemployability 
due to service-connected disability.  This claim is referred 
back to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have an acquired eye disorder 
including that manifested by blurred vision due to any event 
or incident of his periods of active service.  

2.  An acquired eye disability including that due to 
cataracts or macular degeneration is not shown to have been 
caused or aggravated by his service-connected migraines.  



CONCLUSION OF LAW

The veteran is not shown to have an acquired eye disability 
to include the claimed blurred vision due to disease or 
injury that was incurred in or aggravated by service or 
proximately due to or the result of his service-connected 
migraines.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as described below, the evidence of 
record does not substantiate a causal relationship between 
the veteran's service-connected migraines and his claimed eye 
disorder.  As such, no action is required to establish the 
"baseline level of severity" of his nonservice-connected 
eye disorder, and the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394.

As indicated, service connection is in effect for migraines, 
and the veteran was treated on multiple occasions in service 
for migraine headaches with loss of vision.  

In November 1968, the veteran was seen with blurring vision, 
and impressions of esotropia, hypertropia and refractive 
error were rendered.  He reported having photophobia and 
heterotropia in March 1969 and was assessed with esotropia 
with hypertropia.  

Beginning in June 1969, the veteran was treated for migraine 
headaches and amaurosis fugax on multiple occasions.  He 
reported having these headaches once per week and that they 
had begun in April 1969.   Also, he was hospitalized from 
June to July of 1969.  

A January 1970 service medical record indicates that the 
veteran was recommended to be medically discharged from the 
Army and noted to have gotten the idea that "he was going to 
go blind permanently."  An ophthalmologic examination from 
that date was noted to be normal, except for a muscle 
imbalance.  

An April 1970 record indicates that the veteran had no 
episodes of blindness during his hospitalization and was 
totally fit for duty at the present time.  There was noted to 
be no neurologic or ophthalmologic disease to account for 
episodic blindness.  Rather, his spells could best be 
described as hyperventilation episodes, with perhaps an 
element of malingering.  The examiner rendered diagnoses of 
esotropia, tension vascular headaches and anxiety attacks.  

An August 1970 service examination report indicates that the 
veteran had right distant vision of 20/60 and left distant 
vision of 20/100, corrected to 20/20.  

During an October 1970 VA examination, conducted between the 
veteran's two periods of active service, he reported having 
severe pains in the eyes and temples for a short period, 
ending in blindness that sometimes would last for hours.  

A neurological examination, however, was essentially 
negative.  The examiner rendered a diagnosis of amaurosis 
fugax, due to migraine attacks by history.  

In his May 1972 service Report of Medical History, the 
veteran reported a periodic loss of vision from April 1969 to 
February 1970.  It was noted that he stayed nine months out 
of the army, recovered, and reenlisted.  As to this loss of 
vision, there was "no known etiology."  

The veteran's August 1973 service separation examination 
report revealed no abnormalities of the eyes.  Uncorrected 
visual acuity was 20/25 on the right and 20/30 on the left.  

Following service, the veteran underwent a second VA 
neurological examination in September 1974, during which he 
complained of continued migraine headaches and "blind 
attacks."  

Following a neurological evaluation, the examiner noted that 
the available information was "not convincing about the 
migraine and amaurosis fugax manifestations."  Notably, the 
objective neurological findings were non-contributory.  

The examiner noted that the previous diagnosis was 
questionable because the veteran had his headache attack 
independent from the visual disturbance, even though they 
were usually associated with each other.  Nevertheless, the 
examiner rendered a diagnosis of amaurosis fugax and migraine 
attacks, by history.  

The veteran was hospitalized at a VA facility for migraine 
headaches in July 1975, at which time he reported that his 
previous problems with blindness had "not been a problem 
recently."  He instead complained of having a scotoma that 
did not obscure his visual field associated with his 
headaches.  

In a January 1984 statement, L. R. Lapointe, M.D., noted that 
the veteran had complained of migraine headaches since 1969, 
with associated loss of vision.  Dr. Lapointe rendered a 
diagnosis of migraine with neurological (visual) impairment.  

During a November 1992 VA psychiatric examination, the 
veteran reported having had migraine headaches, with 
prolonged periods of blindness.  

An August 2001 VA treatment record contains a notation of 
positive strabismus of the right eye since early adulthood.  
A July 1992 treatment record contains an assessment of 
cataracts of both eyes.  

The veteran underwent a VA examination in November 2002, 
during which he complained of daily migraine headaches with 
visual disturbances, such as spots in front of the eyes that 
altered his visual fields and function.  The examiner noted 
that the veteran's migraine headaches were happening every 
day, lasting up to eight hours in duration, and were very 
limiting to the veteran with his normal functioning and 
activities due to the visual disturbances and dizziness 
associated with them.  

In September 2003, the veteran was treated for worsening 
vision.  He was noted to have alternating esotopia and 
presbyopia, with best vision of 20/60 in the right eye and 
20/40 in the left eye and macular drusen of both eyes.  

Following the Board's September 2005 remand, the veteran 
underwent a VA eye examination in March 2006 with an examiner 
who reviewed the claims file.  During this examination, he 
reported progressively worsening vision in his eyes since 
1969, with a strain on his eyes that resulted in migraine 
headaches.  

The examination revealed best corrected visual acuity of 
20/40 in the right eye and 20/50 in the left eye.  The 
veteran was noted to have cataracts.  Although the examiner 
noted that he would be unable to tell pre-surgery whether 
there was any residual reduced acuity due to migraines, his 
guess was that there was none.  

The examiner based this finding on the fact that documents in 
the claims file indicated that an examination from November 
1992 revealed best corrected visual acuity of 20/25.  If the 
veteran's eyes had been permanently damaged secondary to 
migraines during service, which was over 15 years earlier, 
his visual acuity would have been expected to be worse.  

Accordingly, the examiner found no permanent loss of vision 
until at least November 1972.  Also, there was no indication 
of any ocular findings consistent with an ocular defect that 
would be attributable to migraines; as such, the examiner 
found it "less likely than likely" that his cataracts were 
secondary to migraines.  The examiner further determined that 
macular degeneration and estotropia were "less likely than 
likely" to be secondary to migraines.  

In the present case, the Board is aware that the veteran was 
treated for migraine headaches during service, with 
associated complaints of periods of visual loss.  This visual 
loss, however, was noted to not be a problem during his 
second period of service, and the veteran did not report a 
current problem with visual loss during a VA hospitalization 
in 1975.  

At present, the veteran has several specific eye problems, 
including cataracts, macular degeneration and esotropia.  
These problems were addressed by the VA examiner in March 
2006, but the examiner found that there was no evidence of 
reduced visual acuity due to the veteran's migraines, 
including the in-service migraines.  The examiner's findings 
were based on a claims file review and are not contradicted 
by any other recent evidence of record.  

In view of this evidence, the Board observes that the veteran 
may have had visual disturbances secondary to his migraines 
during service, but there is no medical evidence to support 
that the finding that a current and chronic disorder (e.g., 
cataracts, macular degeneration) is causally related to 
migraines or to any other incident of service.  

Accordingly, the Board cannot find that the competent medical 
evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
February 2004.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for an eye disorder, claimed as 
blurred vision, to include as secondary to his service-
connected migraines, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for an eye disorder, claimed as blurred 
vision, to include as secondary to the veteran's service-
connected migraines, is denied.



_______________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


